Citation Nr: 0212460	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Recognition of a prior grant of service-connection for 
nervous and stomach disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO denied service 
connection for major depression (claimed as a nervous 
disorder) and gastroesophageal reflux disease and irritable 
bowel syndrome (claimed as a stomach disorder).  

The original claims file was lost or misplaced and the record 
on appeal consists of a reconstructed claims file.  


FINDING OF FACT

The veteran has presented credible evidence showing that he 
has been granted service-connection for nervous and stomach 
disorders.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
valid prior grant of service-connection for nervous and 
stomach disorders must be acknowledged.  38 U.S.C. § 5107(b) 
(2002); 38 C.F.R. § 3.102 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that Republic of Vietnam 
nervousness was noted on his June 1969 Report of Medical 
History at separation.  

In July 1999 the veteran wrote that he was awarded 30 percent 
service-connection for a nervous condition and a stomach 
condition on June 19, 1969, and that a long time ago it was 
reduced to 0 percent.  Since then he had not requested any 
re-evaluations or had not known why he was reduced.  He 
reported that he had been seen and was still being seen for 
his service-connected conditions as they had worsened.  The 
veteran wanted the RO to request his VA medical records for 
this claim and provide him with a compensation and pension 
examination.  He enclosed his VA Benefits Award letter dated 
May 1970 showing that he was service-connected for these 
conditions because the RO's computer system had it that his 
conditions were non-service-connected.  

On his September 1999 claims form the veteran wrote that he 
was treated for a nervous condition and a stomach condition 
in June 1968 while in the 27th Infantry in the Republic of 
Vietnam.  

In a Report of Contact, dated November 1999, the RO indicated 
that they had to rebuild the veteran's file.  The veteran 
reopened his claim but the master records did not show the RO 
the prior rating information.  In a letter dated, November 
1999, the RO wrote the veteran requesting copies of any prior 
ratings, or copies of any of his service medical records that 
he may have had in his possession.  The veteran responded by 
submitting his VA Benefits Award letter dated May 1970 
showing that he was service-connected for nervous and stomach 
disorders.  

At the November 1999 VA examination the examiner wrote that 
the veteran's claims file was examined identifying data that 
the veteran served in the U. S. Army from 1967 to 1969 and 
served in Vietnam.  The veteran reported that he was first 
seeing a psychiatrist in Puerto Rico soon after his discharge 
from the Army.  

In an April 2000 rating decision the RO denied the veteran's 
claims of service-connection for major depression (claimed as 
nervous disorder) and gastroesophageal reflux disease and 
irritable bowel syndrome (claimed as a stomach disorder).  
The RO noted that all attempts to locate the veteran's 
original file were unsuccessful.  The RO indicated that the 
VA computer records showed that the veteran was non-service-
connected for any anxiety disorder and he was not in receipt 
of any VA benefits.  The veteran sent the RO a copy of a VA 
letter addressed to him in Baymo, Puerto Rico, dated May 
1970, which stated that he was awarded VA benefits in the 
amount of $65.00 beginning June 1969.  He also sent a copy of 
VA Form 21-6782, indicating that the award was made for 
service-connected nervous and stomach conditions with a 30 
percent evaluation effective on June 1969.  

The RO admits that the veteran submitted evidence, which 
indicates prior service-connection.  However, the basis of 
the RO denial was that available VA computer records refute 
the contention that service-connection was granted.  

Analysis 

The Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See 38 U.S.C. 5107(b) (2002); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); see 
also Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the present case the veteran's original claims file was 
lost and the RO had to recreate the veteran's file.  As such 
the Board has a heightened obligation to carefully consider 
the benefit-of -the doubt rule.  The evidence of record shows 
that the veteran honorably served in the U. S. Army Infantry 
in Vietnam from 1967 to 1969.  The RO, as custodian of the 
veteran's records, lost his claims file.  In turn the RO 
reasonably requested that the veteran supply copies of any 
prior ratings or his service medical records.  The veteran 
supplied the requested information, a copy of his May 1970 VA 
Benefits Award letter showing that he was service-connected 
for nervous and stomach disorders.  The RO has not obtained 
any evidence to refute the official documentation from May 
1970.  

The Board finds that the veteran has presented credible 
documentation of a prior grant of service-connection for 
nervous and stomach disorders.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991) (The Board has the duty to assess the 
credibility and weight to be given the evidence).  In view of 
the foregoing facts, and resolving all reasonable doubt in 
favor of the veteran, a valid prior grant of service-
connection for nervous and stomach disorders must be 
acknowledged.  

In light of the Board's acknowledgment of the veteran's prior 
grant of service-connection for nervous and stomach disorders 
no further assistance to the veteran is required in order to 
comply with the duties to assist and notify mandated by 38 
U.S.C. 5103A (2002); 38 C.F.R. § 3.159 (2002).  


ORDER

A valid prior grant of service-connection for nervous and 
stomach disorders is acknowledged.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

